In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________

                   No. 02-21-00134-CV
              ___________________________

      NATIONAL OILWELL VARCO DHT, LP, Appellant

                               V.

MANOJ GOPALAN AND RIME DOWNHOLE TECHNOLOGIES, LLC,
                     Appellees


           On Appeal from the 348th District Court
                   Tarrant County, Texas
               Trial Court No. 348-302847-18


          Before Sudderth, C.J.; Kerr and Birdwell, JJ.
              Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellant’s “Unopposed Motion to Withdraw Appeal.”

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                     Per Curiam

Delivered: May 20, 2021




                                           2